Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims  1, 4-7, 9, 10, 11, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Le Goff (‘936) in view of either Balderson (‘484) or Weiglein et al (‘077).

4.	Claim(s) 1, 4-7, 9, 11, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Tonchia (‘867) in view of either Balderson (‘484) or Weiglein et al (‘077).
Per independent claims 1 and 11, Tonchia discloses (see Figs. 1 and 2) a seabed object detection system and method that includes a receiver array that includes a first streamer (13) and a second streamer (13), a first plurality of receivers (16) coupled with the first streamer, a second plurality of receivers (16) coupled with the second streamer, a receiver array cross-cable (14) to couple with the first streamer and to couple with the second streamer, the receiver array cross-cable disposed at a first depth of a body of water (see Fig. 2), a first diverter (15) coupled with the receiver array 
Per independent claims 1 and 11, Le Goff discloses a seabed object detection system (see Fig. 5) and method that includes a receiver array that includes a first streamer (450) and a second streamer (450), a first plurality of receivers (116) coupled with the first streamer, a second plurality of receivers (116) coupled with the second streamer, a receiver array cross-cable (458) to couple with the first streamer and to couple with the second streamer, the receiver array cross-cable disposed at a first depth of a body of water (see Fig. 1), a first diverter (452) coupled with the receiver array cross-cable, a second diverter (454) coupled with the receiver array cross-cable, a source array including a first source (412A) and a second source (412B), the source array coplanar to the receiver array, and a source array cross-cable (422) to couple with the first source and to couple with the second source, the source array cross-cable disposed at a second depth of the body of water.
The difference between claims 1 and 11 and either Le Goff or Tonchia is the claim specifies that the sources are co-planar with the receivers.
Weiglein et al (see Fig. 14A) and Balderson (see Fig. 2) each teaches well-known seismic marine towing embodiments where the seismic sources and seismic receivers (within a streamer) are co-planar (same depth).  As noted by Balderson on col. 1, line 59 – col. 2, line 3, by maintaining the source(s) and receiver(s) at the same depth provides 
Therefore, in view of Baldeerson or Weiglein et al, it would have been obvious to one of ordinary skill in the art to have modified either Le Goff et al or Tonchia to locate the sources and receivers (of the streamers) at the same depth (co-planar).  Claims 1 and 11 are so rejected.
Per claims 9 and 19, see Le Goff (tow vessel 402) or Tonchia (tow vessel 1402).
Per claims 10 and 20, see Le Goff (paragraph 0004).
 	Per claims 4-7 and 14-17, the claimed eight streamers and eight sources (claims 4 and 14), distance between the ends of the receiver array being 100 meters (claims 5 and 15), the distance between the end of the source arrays being 100 meters (claims 6 and 16) and the receiver array cross cable depth greater than six meters below sea surface and source array cross cable being four meters below sea surface (claims 7 and 17) are all matters of design choice over Tonchia or Le Goff that one of ordinary skill in the art would not find unobvious. 

5.	Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publications to Le Goff (‘936) or Tonchia (‘867) in view of either Balderson (‘484) or Weiglein et al (‘077), as applied to claims 1 and 11 above, and further in view of Stokkeland et al (‘805) or PCT application to Mork (WO2016/190746A1).
Per claims 2, 3, 12 and 13, Stokkeland et al (see Figs. 1 and 2) and Mork (see Figs 3-5) each teaches that it is well known that diverters (paravanes) may include buoys (floats) and rods such that it would have been obvious to one of ordinary skill in .

6.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publications to Le Goff (‘936) or Tonchia (‘867) in view of either Balderson (‘484) or Weiglein et al (‘077), as applied to claims 1 and 11 above, and further in view of the PG-Publication to Xia et al (‘516) or Tonchia (‘805).
 	Per claims 8 and 18, Xia et al (see paragraphs 0025 and 0033) and Tonchia (paragraph 0050) each teach depth controllers and diverters are well known for controlling the positions of receivers and/or sources such that it would have been obvious to one of ordinary skill in the art to further modify either Le Goff et al or Tonchia to include a depth controller with the diverters so as to control the depths or positions of the towed streamers.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl